            Case 1:20-cv-07080-LLS Document 15 Filed 04/13/21 Page 1 of 10
~
.._ l.iRI GINAL                                              'usoc so~\-
     UNITED STATES DISTRICT COURT
                                                              oocuME~T
     SOUTHERN DISTRICT OF NEW YORK                            ELfCTRO'-IC.\LLY FILED
                                                              DOC #: _ _ _ _-.-----,.-_.,._
     NANOBEAK BIOTECH INC . ,
                                                              DATE FIL ED:   3/ UJ1'Z:I
                                    Plaintiff,

                     - against -                       20 Civ. 07080     (LLS)

     JAMES JEREMY BARBERA ,                              OPINION & ORDER

                                    Defendant .

           Plaintiff Nanobeak Biotech Inc .       ("Nanobeak"/"the Company")

     asserts claims against defendant James Jeremy Barbera for

     violation of the Computer Fraud and Abuse Act         ("CFAA") , breach

     of fiduciary duty, fraud , conversion, and an accounting.

     Defendant moves to dismiss the complaint pursuant to Rules

     12(b) (1) and (6) of the Federal Rules of Civil Procedure.

           For the reasons set forth below , defendant ' s motion is

     granted .

                                    I .   BACKGROUND

           The following facts are as alleged in the complaint (Dkt.

     No . 1).

           Plaintiff Nanobeak is a privately held corporation that

     develops technologies focused on the detection of early- stage

     lung cancer . Compl .   ~   1 . Defendant Barbera was Nanobeak's Chief

     Executive Officer for around ten years. Id. In October of 2019 ,

     Barbera resigned from his role as CEO under pressure from

     Nanobeak's Board of Directors and stockholders. Id. After his

     resignation as CEO, he served as Chief Science Officer until he

     was suspended from that position in December 2019. Id . Barbera
                                    - 1-
          Case 1:20-cv-07080-LLS Document 15 Filed 04/13/21 Page 2 of 10


also served on Nanobeak's Board until he was removed in March

2020.      Id.

          Following his suspension as CSO in December 2019, Nanobeak

commissioned a "forensic accounting review of Barbera's

management of Nanobeak." Id.            ~    74. That review "uncovered facts

showing that Barbera engaged in serious misconduct while serving

as the CEO of Nanobeak." Id. Specifically, the review revealed

that Barbera treated Nanobeak as his own personal "piggy bank"

and that he diverted company funds for his own personal

expenses.        Id.   ~   4. He also allegedly provided false financial

statements to the Board, mismanaged the affairs of the Company,

and diverted investor funds into separate entities.                    Id.    ~   5,   11.

The Company also learned that Barbera established other business

entities, with the apparent intent to compete with Nanobeak.                           Id.

~   78.

          During the review of Barbera's misconduct and following his

termination, the Company requested that Barbera return the Books

and Records of the Company, along with the Nanobeak computer

systems      ("Nanobeak Systems").          Id.    9-10,   66. The Nanobeak

Systems, comprised of "computer and other IT equipment", were

purchased between January 2014 and July 2019 with Nanobeak funds

of more than $30,000. Id.            66. "On information and belief, the

Nanobeak Systems contain proprietary and confidential

information developed by Barbera during his time as a Nanobeak's

CEO such as Books and Records of the Corporation, obligations,

                                             -2-
       Case 1:20-cv-07080-LLS Document 15 Filed 04/13/21 Page 3 of 10


contact information , agreements and other valuable information

(with the University C License, the 'Confidential

Information')." Id.   1


      Barbera has allegedly refused to return "any of the

Nanobeak Systems or even copies of the documents maintained on

those systems" and has continued to use them and "exploit the

information for his own personal gain , including by frustrating

Nanobeak's investigation of his misconduct " . Id.         Plaintiff

claims that Barbera's wrongful refusal to return the Books and

Records and Confidential Information is a breach of his

fiduciary duties of care and loyalty. Id .        ~   81 . Plaintiff also

claims that the wrongful retention of , refusal to return , and

"on information and belief" access, of the Nanobeak Systems

since his resignation as CEO constitutes a violation of the

Computer Fraud and Abuse Act , 18 U.S.C. § 1030(g) . Id .         ~   10 , 88 -

90.

                            II .   DISCUSSION

      On a motion to dismiss under Rule 12(b) (6), the court

accepts all factual allegations in the complaint as true , and

draws all reasonable inferences in the plaintiff's favor . Kelly -

Brown v. Winfrey, 717 F.3d 295,       304   (2d Cir . 2013). To survive a

motion to dismiss , a complaint must plead "enough facts to state


1 The University C License was acquired by Barbera in or around May 2019 and
contains information that could be used to deve l op a "VOC signature for
colorectal cancer . " Compl. ~ 40. The Nanobeak investors knew about the
acquisition of the License, but Barbera has allegedly refused to provide the
Company with information in the License or any other documents evidencing the
License, which is allegedly Nanobeak property. Id.
                                     - 3-
        Case 1:20-cv-07080-LLS Document 15 Filed 04/13/21 Page 4 of 10


a claim to relief that is plausible on its face. " Bell Atl .

Corp . v . Twombly ,    550 U. S . 544 ,    570 , 127 S . Ct . 1955 , 1974

(2007) . A claim is facially plausible " when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged. " Ashcroft v . Iqbal ,       556 U.S . 662 ,      678 , 129 S . Ct. 1937 ,

1949   (2009) .

                              COUNT I
    Violation of the CFAA, 18 U.S. C. §§ 1030 (a) (2) (C), 1030 (g)

       The CFAA is principally a criminal statute prohibiting
       "fraud and related activity in connection with
       computers ." 18 U. S . C . § 1030 . The Act also establishes
       a private cause of action against a person who
       "knowingly accessed a computer without authorization
       or exceeding authorization ," and whose prohibited
       access result in : (a) " loss " in excess of $5 , 000 ; (b)
       interference with a person ' s medical treatment ; (c)
       physical injury ; (d) a threat to public health or
       safety ; or (e) damage to a specific category [of]
       computers used by the United States Government and its
       affiliates . See 18 U. S . C . § 1030(g) , referencing 18
       U. S . C. § 1030(c) (4) (A) (i) (I) - (V) , see generally 18
       U.S.C . § 1030(a).

LivePerson ,      Inc. v. 24/7 Customer ,         Inc ., 83 F . Supp . 3d 50 1, 511

(S.D . N.Y . 2015).

       The crux of plaintiff ' s federal civil claim is that once

Barbera was no longer employed at the Company , he no longer had

any right to use or access the Nanobeak Systems , and when he

" retained possession " of those systems after his termination ,

purportedly for an improper purpose , any subsequent use or

access of any information (which specific information is not


                                           - 4-
           Case 1:20-cv-07080-LLS Document 15 Filed 04/13/21 Page 5 of 10


al l eged) was effectively without authorization or in a manner

t h a t ex ceeds the permitted authori z ation , in v io l ation of

Section 10 3 0 (a) (2) (C) of the CFAA . 2 Compl.            <JI   88 .

       To supp o rt that claim , plaintiff must plead that defendant

" ( 1 ) access e d a      ' protected computer ' ;    (2 )   ' without any

authorizati on or exceeding its auth or ized access ' ; and (3 )

c ause d    ' lo ss '   i n excess of $5 , 000 . " 3 Reis , In c . v . Lennar Co rp .,

No . 1 5 CI V. 790 5 (GBD ) , 20 1 6 WL 3 7027 36 , at * 4 (S . D. N. Y. Jul y 5 ,

2016) .

       Defendant argu e s that plaintiff has not sufficiently pled

a ny o f th o se elements . Because plaintiff d o es n o t                suf fi cientl y

allege " loss " in excess of $5 , 000 , the Court does not add r ess

d e f e n dant ' s other arguments for dismissal .

    (1 )        "Loss " in excess of $5 , 0 00

       Under the CFAA , loss is defined as " an y reasonable cost to

a ny v ictim , including the c o st of resp o nding t o an

offense , c o nducting a damage assessment , and restoring the data ,



2  Plaintiff argues , in its Oppo s ition Br ief , that defendant ' s conduct also
violates Section 1030 (a) (4) of the Act . Pl . Br . at 10 - 11 . However , the
complaint does not allege a claim under Section 1030 (a) (4) , and plaintiff
" may not amend his complaint to add new claims by raising them for the first
time in his motion papers ." Cohen v . Avanade , Inc ., 874 F . Supp . 2d 3 1 5 , 322
 (S.D . N. Y. 2012) . Even if plaintiff could properly raise the Section
1030 (a) (4) claim in its Opposition papers , it would fail for the same reasons
detailed below , since plaintiff is required to sufficiently allege " loss "
under either Section of the Act before civil liability attaches. See 18
U.S . C. § 103 0 (c) (4) (A) (i) (I) ; cf . Sell It Soc . , LLC v . Strauss , No . 15 CIV.
970 (PKC) , 2018 WL 2357261 , at *2 (S . D. N. Y. Mar . 8 , 2018) (setting forth the
" loss " requirement for civil liability unde r either Section of the CFAA) .

3 Al t hough not specifically alleged in its compl ai nt , plaintiff ' s civil cause
of action is presumably based on subclause (c) (4) (A) (i) (I) , for prohibited
access resulting in " loss to 1 or more persons du r ing any 1 - year period . . .
aggregating at least $5 , 000 in value . "
                                             - 5-
        Case 1:20-cv-07080-LLS Document 15 Filed 04/13/21 Page 6 of 10


program , system , or information to its condition prior to the

offense , and any revenue lost , cost incurred , or other

consequential damages incurred because of interruption of

service . " 18 U. S . C. § 1030(e) (11). The costs t ypically found to

be recoverable in satisfaction of this jurisdictional threshold

are those related to remedying damages to the computer . See

Nexans Wires S . A . v . Sark- USA ,    Inc ., 319 F . Supp. 2d 468 ,        475

(S . D.N . Y . 2004) , aff ' d , 166 F . App ' x 559   (2d Cir . 2006) ( " the

types of costs which the CFAA allows recovery for are related to

fixing a computer ." ) ; accord OCR Mkt g . Inc . v . Pereira , No . 19 -

CV - 3249   (JPO) , 2020 WL 91495 , at *2      (S . D. N. Y. Jan . 8 ,

2020) ( " Courts in this jurisdiction have construed ' loss '

narrowly , holding that the types of costs which the CFAA allows

recovery for must be related to fixing a computer ." )                   (internal

citations and quotation marks omitted) ; see also Tyco Int ' l                   (US)

Inc. v. John Does 1 - 3 , No.      01 CIV. 3856 RCCDF , 2003 WL 21638205 ,

at *l    (S . D. N . Y . July 11, 2003) (" While it is true .             that the

CFAA allows recovery for losses beyond mere physical damage to

property , the additional types of damages awarded by courts

under the Act have generally been limited to those costs

necessary to assess the damage caused to the p l aintiff ' s

computer system or to resecure the system in the wake of a

hacking attack. " ) .

        Plaintiff ' s main argument as to loss is that defendant ' s

physica l    retention of the systems amounts to a " total functional

                                        - 6-
       Case 1:20-cv-07080-LLS Document 15 Filed 04/13/21 Page 7 of 10


impairment " of the devices at issue and a " deprivation " of the

information contained in the systems        (including the Company ' s

Books and Records and other " confidential information " such as

the University C License) . Pl . Br. at 6- 8 . Effectively,
                                ----
plaintiff argues that it has lost all use of its property as

well as use of the data stored therein , and the value of that

"loss " , over $30 , 000   (the initial purchase price of the

systems) , satisfies the jurisdictional threshold . Pl . Br . at 6 .

("Nanobeak has lost all use of its corporate property , as well

as the data stored on the Nanobeak Systems. This loss exceeds

$30 , 000 , which plainly satisfies the jurisdictional limits of

the CFAA . ").

      But while defendant ' s retention of the property may indeed

"functionally impair[] " plaintiff's access to , and therefore use

of , the systems and data , there are no allegations that

defendant ' s misconduct has caused any damage or impairment to

the computer itself or to the information contained therein , and

thus no allegations that plaintiff had to incur costs to remedy

those types of damages . Instead , the losses plaintiff alleges

stem from its own lack of access to the seemingly fully

functional systems and unimpaired information , thus requiring it

to replace the systems and to "reconstruct the information

Barbera unlawfully retained and refused to return." Pl . Br . at

6 . Plaintiff may claim compensation for those losses through

general common law causes of action (e . g ., conversion) , but not

                                     - 7-
      Case 1:20-cv-07080-LLS Document 15 Filed 04/13/21 Page 8 of 10


through the CFAA. See JBCHoldings NY , LLC v.               Pakter ,   931 F .

Supp . 2d 514 , 525     (S.D . N. Y. 2013) ("Plaintiffs ' allegation that

[defendant]    still has not returned two company notebook

computers .         . with Plaintiffs ' electronically stored

information still contained thereupon '            fares no better .

[Defendant ' s]     failure to return these computers upon her

discharge might give rise to one or more common law causes of

action.    It does not state a claim under the CFAA . " ) ( internal

citations and quotation marks omitted) ; see also Fink v . Time

Warner Cable , 810 F. Supp. 2d 633 ,         641   (S . D.N . Y.

2011) (plaintiff ' s pleadings of loss, including "the costs of

obtaining information elsewhere when they were unable to use

their computers ", fell "outside the kind of loss that the

statutory definition requires " ) ( emphasis in original) .

     Plaintiff argues that it has incurred a " loss " in the form

of " additional investigative costs to attempt to determine the

full extent of Barbera ' s fraud " . Pl . Br . at 7 . Under Section

1030(e) (11) , the definition of " loss " has been interpreted to

include "any remedial costs of investigating the computer for

damage .      .",    Penrose Computer Marketgroup ,         Inc . v . Camin ,    682

F . Supp . 2d 202 , 208    (N . D.N.Y. 2010)   (quoting Nexans Wires S.A .,

319 F.Supp . 2d at 474) , but the costs of investigating non -

computer , "business repercussions " of the alleged misconduct do

not typically count toward the $5 , 000 threshold . See , e.g. ,

Nexans Wires S . A ., 319 F.Supp . 2d at 474.

                                      - 8-
      Case 1:20-cv-07080-LLS Document 15 Filed 04/13/21 Page 9 of 10


     There are no specific allegations connecting the alleged

"investigative expenses" to any effort to investigate damage

done to the computer systems. Therefore, plaintiff's allegations

regarding investigative expenses do not allege loss of the kind

the statute recognizes. See, e.g., Kraus USA,        Inc. v. Magarik,

No. 17-CV-6541 (ER), 2020 WL 2415670, at *7-8        (S.D.N.Y. May 12,

2020) (insufficient allegation of loss where plaintiff only

alleged that "as a result of [Defendant's] access Defendants

have obtained items of value and have caused harm in excess of

$5,000", and did not allege that its investigation related to

damage to its computer system ) .

     At the crux of plaintiff's complaint are state common law

claims founded in breach of fiduciary duty and fraud. The

purpose of CFAA is not to remedy those claims, but to prohibit

computer hacking. See OCR Mktg. Inc. v. Pereira, No. 19-CV-3249

(JPO), 2020 WL 91495, at *3 (S.D.N.Y. Jan. 8, 2020) ("the CFAA

does not apply to a so-called faithless or disloyal employee

that is, an employee who has been granted access to an

employer's computer and misuses that access, either by violating

the terms of use or by breaching a duty of loyalty to the

employer) (internal citations and quotation marks omitted); see

also Deutsch v. Hum. Res. Mgmt., Inc., No. 19-CV-5305 (VEC),

2020 WL 1877671, at *3 (S.D.N.Y. Apr. 15, 2020)         ("That focus is

consistent with the statute's purpose: to combat hacking, i.e.,

trespass into computer systems or data.")        (internal citations

                                    -9-
     Case 1:20-cv-07080-LLS Document 15 Filed 04/13/21 Page 10 of 10


and quotation marks omitted) .

                          COUNTS II-V
Breach of Fiduciary Duty, Fraud, Conversion, and Accounting and
                 Imposition of Constructive Trust

  Plaintiff also asserts four state law causes of action. Since

the federal claim has been dismissed, the exercise of

supplemental jurisdiction over the state law claims is

discretionary. See 28 U. S . C. § 1367(c) (3); Carnegie-Mellon Univ .

v. Cohill, 484 U.S. 343, 350 n.7     (1988)   ("in the usual case in

which all federal -l aw claims are eliminated before trial, the

balance of factors to be considered under the pendent

jurisdiction doctrine -judicial economy, convenience, fairness ,

and comity- will point toward declining to exercise jurisdiction

over the remaining state-law claims.") . At this early stage of

litigation, the Court declines to exercise jurisdiction over the

remaining state law claims, and they are therefore dismissed

without prejudice.

                         III.    CONCLUSION

     Count I of the complaint for violation of the CFAA is

dismissed. The remainder of the complaint is dismissed without

prejudice for lack of jurisdiction .

     So ordered.

Dated:     New York, New York
           April 13, 2021



                                            ~s        L. s~(>h,
                                          LOUIS L. STANTON
                                              U.S . D.J.
                                  -10-
